Citation Nr: 1443876	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-04 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from April 22, 2010, to December 4, 2011, including entitlement to a total disability rating based on individual unemployability due to service-connected disability; and a rating in excess of 70 percent as of December 5, 2011.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD and assigned a 30 percent rating effective April 22, 2010.  

The Veteran expressed disagreement with the initial rating assigned for the disability.  A December 2012 RO rating decision granted a 70 percent rating for PTSD and entitlement to a total disability rating based on individual unemployability due to service-connected disability, effective December 5, 2011.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From April 22, 2010, to December 4, 2011, the most probative evidence shows that the Veteran's PTSD was manifested by no more than persistent, chronic, mild symptoms, which caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From April 22, 2010, to December 4, 2011, the evidence does not show that service-connected PTSD alone precluded the Veteran from securing or following substantially gainful employment consistent with his education and occupational experience; and an exceptional factor that takes the case outside the norm was not present.  

3.  As of December 5, 2011, the Veteran's PTSD was manifested by symptoms that resulted in severe impairment in social and occupational functioning.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD were not met From April 22, 2010, to December 4, 2011 and entitlement to a total disability rating based on individual unemployability due to service-connected disability was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.16, 4.126, 4.130, Diagnostic Code 9411 (2013).  

2.  As of December 5, 2011, the criteria for an initial rating in excess of 70 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice, including most recently in a December 2012 statement of the case.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice both prior and subsequent to the rating decisions, including in letters dated in May 2010 and November 2011.  Moreover, the Veteran's appeal of the initial rating assigned for the disability is a downstream matter following the initial grant of service connection.  Therefore, the claim for service connection has been substantiated and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2013); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal that include the information necessary to rate the Veteran's disability relevant to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board finds that VA has satisfied the duty to assist, and no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   




Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board must consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disability at issue.  

Where there is a question as to which of two rating is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2013).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's PTSD was initially rated 30 percent disabling, effective April 22, 2010 , and then rated 70 percent, effective December 5, 2011, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives or one's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

Global Assessment of Functioning (GAF) scores are a scale indicating the psychological, social and occupational functioning on a hypothetical continuum of mental health- illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM IV).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

While the Rating Schedule indicates that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  38 C.F.R. § 4.130 (2013).  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

Words such as mild, slight, moderate, severe, and serious are not defined in VA's Schedule for Rating Disabilities or in DSM-IV.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  The use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2013).  

The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating, but is not an exclusive list.  In particular, use of that terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  

Based on the evidence of record, the Board finds that the criteria for the next higher 50 percent schedular rating were not met at any time from April 22, 2010, to December 4, 2011.  In a June 2010 VA examination, the Veteran was oriented in all spheres, appearance and hygiene were appropriate, and behavior was within normal limits.  He reported difficulty sleeping, nightmares, and flashbacks.  He was able to communicate within normal limits with some circumstantial, circumlocutory speech, but not illogical, obscure or irrelevant.  Attention and focus were impaired.  Panic attacks occurred less than once per week.  No hallucinations or delusions were observed and obsessional rituals were absent.  His thought processes were described as appropriate; judgment was not impaired; and memory was within normal limits.  Suicidal and homicidal ideation were absent.  Abstract thinking was described as normal.  Obsessive-compulsive behavior was present but not severe enough to interfere with routine activities.  His affect and mood were anxious and depressed.  The diagnosis was PTSD, with a GAF of 65.  The examiner stated that the Veteran's symptoms resulted in only occupational and social impairment due to mild or transient symptoms.  The private treatment records show that the Veteran was evaluated in August and September 2007 and his GAF was reported to be 40.  However, that is more than two years prior to the relevant rating period and therefore is of minimal probative value in ascertaining the Veteran's level of impairment from April 22, 2010, to December 4, 2011.  Similarly, VA outpatient records dated from July 2005 to November 2007 denoting a GAF of 55 are also outside the relevant time period and of less probative value.  

A GAF score from 51 to 60 indicates only moderate symptoms or moderate difficulty in social, occupational, or school functioning; and a GAF score from 61 to 70 indicates only mild symptoms and impairment of functioning.  While there is some evidence showing occupational and social impairment with reduced reliability and productivity due to characteristic symptomatology, on balance, the preponderance of the evidence is against the claim for a higher rating to 50 percent.  

In reaching this decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence of record.  To the extent that he or others may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In sum, the objective symptoms experienced by the Veteran for the period from April 22, 2010, to December 4, 2011, were more akin to the criteria for the 30 percent rating, such as depressed mood, anxiety, difficulty with concentration, nightmares, flashbacks, and chronic sleep impairment; and did not show symptoms more associated with a 50 percent or higher rating, such as panic attacks more than once a week, impaired judgment, difficulty understanding complex commands, impaired abstract thinking, and difficulty establishing and maintaining effective work and social relationships.  Although the June 2010 examination report noted circumstantial, circumlocutory speech, that symptom alone was not of such severity to warrant the next higher rating.  Consequently, the Board concludes that the Veteran's symptomatology more nearly approximates the criteria for a 30 percent evaluation for the period from April 22, 2010, to December 4, 2011.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Since the Veteran's PTSD was not rated 60 percent or more, a total disability rating based on individual unemployability due to service-connected disability was not warranted during this time period.  

At a December 5, 2011, VA examination, clinical evaluation revealed that the Veteran's condition had worsened and that he also exhibited impaired impulse control, and panic attacks at least once a day.  His GAF was 51.  The examiner noted that his current symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

Based on that report, the Veteran's rating was increased to 70 percent.  However, the Board finds that the clinical report does not show that the Veteran's symptoms from PTSD resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or grossly inappropriate behavior.  Specifically, these symptoms were not reported in any of evaluation.  Therefore, the Board concludes that the preponderance of the evidence is against the assignment of a 100 percent schedular rating for the Veteran's PTSD at any time during the appeal period because the evidence does not show total occupational and social impairment due to PTSD.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Board finds that the preponderance of the evidence is against the claim for any ratings greater than that assigned or for the assignment of a TDIU rating prior to December 5, 2011.  Therefore, those claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, under the criteria of Diagnostic Code 9411, a rating higher than 30 percent is not warranted for the period from April 22, 2010 to December 4, 2011, and an initial rating in excess of 70 percent is not warranted at any time during the appeal period.  Therefore, the claim for higher initial ratings for PTSD must be denied.  

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected psychiatric disability.  The Veteran has not exhibited symptoms of a psychiatric disability that are not contemplated in the rating criteria.  There are higher ratings available, but the Veteran did not meet the criteria for those ratings.  Therefore, referral for consideration of the assignment of an extraschedular rating is not warranted.  


ORDER

An initial rating in excess of 30 percent for PTSD from April 22, 2010, to December 4, 2011, including entitlement to a total disability rating based on individual unemployability due to service-connected disability, is denied.

An initial rating in excess of 70 percent for PTSD as of December 5, 2011, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


